DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
Allowable Subject Matter
The indicated allowability of claims 1-29 is withdrawn in view of the newly discovered reference(s) to Hansen (US 2017/0338669); Knopsnyder et al. (US 2017/0338059); and Knopsnyder et al. (US 2017/0338061).  Rejections based on the newly cited reference(s) follow.
	
Prosecution on the merits of this application is reopened on claims 1-29 considered unpatentable for the reasons indicated below: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-23, and 29 is/are rejected under 35 U.S.C. 103 as being obvious over Onodera et al. (US 2016/0133894) in view of Hansen (US 2017/0338669).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Onodera et al. discloses in fig. 1, an ultracapacitor comprising:
a housing (2) having sidewalls (2b) extending in a direction generally perpendicular to a base (2a) to define an upper end, wherein an interior cavity is defined between an inner surface of the base and the sidewalls, wherein the sidewalls and the base contain a ceramic material [0035];
first (5) and second (5) conductive members disposed on the inner surface of the base;
first (4) and second (4) external terminations disposed on the outer surface of the base (2b) and electrically connected to the first and second conductive members (5, 5), respectively;
a jellyroll electrode assembly (6 – [0054]) positioned within the interior cavity and containing first and second leads extending outwardly therefrom, wherein the first (8) and second (8) leads are electrically connected to the first (5) and second (5) conductive members, respectively;
a nonaqueous electrolyte (7 - [0059]-[0061]) in ionic contact with the jellyroll electrode assembly; and
a lid (10) disposed on the upper end of the sidewalls to seal the jellyroll electrode assembly (6) and the electrolyte (7) within the housing wherein a sealing member (9) is disposed between the lid and the sidewalls; 
wherein the jellyroll electrode (6) assembly contains a first electrode that comprises a first current collector [0054] electrically coupled to a first carbonaceous coating [0055] and a second electrode that comprises a second current collector [0054] electrically coupled to a second carbonaceous [0055] coating.
Onodera et al. disclose the claimed invention except for the first carbonaceous coating, the second carbonaceous coating or both contain activated carbon particles containing a plurality of pores wherein the amount of pores having a size from about 2 nm to about 50 nm is about 20 vol % to 65 vol. % of the total pore volume and wherein the median pore width is 8 nm or less. 
Hansen discloses an activated carbon material for use in ultracapacitors, wherein the activated carbon material has a plurality of pores wherein the amount of pores having a size from about 2nm to about 50 nm is about 20 vol % to 65 vol. % [0042] and wherein the median pore size is 8 nm or less [0042]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the carbonaceous coatings of Onodera et al. using the activated carbon of Hansen, since such a modification would produce an ultracapacitor having activated carbon with improved ion mobility
Regarding claim 2, Onodera et al. disclose the ceramic material comprises aluminum nitride, aluminum oxide, silicon oxide, magnesium oxide, calcium oxide, glass, or a combination thereof [0035].
Regarding claim 4, Onodera et al. disclose the first (5) and second (5) conductive members extend in a plane that is generally parallel to the base (2a).
Regarding claim 5, Onodera et al. disclose the first (4) and second (4) terminations extend in a plane that is generally parallel to the base (2a). 
Regarding claim 6, Onodera et al. disclose the conductive members (5, 5) and terminations (4, 4) contain a metal [0044], [0047].
Regarding claim 7, Onodera et al. disclose the first (8) and second (8) leads extend from a front end of the jellyroll electrode assembly (6).
Regarding claim 8, Onodera et al. disclose a major surface of the jellyroll electrode assembly (6) is positioned parallel to the base (2a).
Regarding claim 9, Onodera et al. disclose a conductive trace (3) is attached to the first conductive member (5) and extends through the base (2a) and is attached to the first external termination (4), and further wherein a conductive trace (3) is attached to the second conductive member (5) and extends through the base (2a) and is attached to the second external termination (4).
Regarding claim 10, Onodera et al. disclose wherein the first current collector and the second current collector each contain a substrate that includes a conductive metal [0054].
Regarding claim 11, Onodera et al. disclose the conductive metal is aluminum or an alloy thereof [0054].
Regarding claim 12, Onodera et al. disclose the claimed invention except for a plurality of fiber-like whiskers project outwardly from the substrate of the first current collector, the substrate of the second current collector or both.
Hansen discloses a plurality of fiber-like whiskers[0038]-[0039] project outwardly from a substrate (1) current collector.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form a plurality of fiber-like whiskers that project outwardly from the substrate of the first current collector, the substrate of the second current collector or both, since such a modification would further improve the adhesion between the collector and active material.
Regarding claim 13, Hansen teaches that the whiskers contain a carbide of the conductive metal [0039].
Regarding claim 14, Onodera et al. disclose the first carbonaceous coating, the second carbonaceous coating, or both contain activated carbon particles [0055].
Regarding claim 15, Onodera et al. disclose the claimed invention except for at least 50 % by volume of the activated carbon particles have a size of from about 0.01 to about 30 micrometers.
Hansen discloses an electrode comprising at least 50 % by volume of activated carbon particles have a size of from about 0.01 to about 30 micrometers [0041].
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form the capacitor of Onodera et al. so that the capacitor comprises electrodes where at least 50 % by volume of the activated carbon particles have a size of from about 0.01 to about 30 micrometers, since such a modification would form a capacitor element having electrodes with high surface area.
Regarding claim 16, Hansen discloses the amount of pores having a size of about 2 nm or less is about 50 vol % or less (micro) of the total volume [0042]; and the amount of pores having a size of about 50 nm or more is from about 1 vol % to about 50 vol % [0042]. 
Regarding claim 17, Onodera et al. disclose the nonaqueous electrolyte contains an ionic liquid that is dissolved in a nonaqueous solvent, wherein the ionic liquid contains a cationic species and a counterion [0059]-[0061], [0099].
Regarding claim 18, Onodera et al. disclose the nonaqueous solvent includes propylene carbonate [0059], [0099].
Regarding claim 19, Onodera et al. disclose the claimed invention except for a specific example where the cationic species includes an organoquaternary ammonium compound.
Hansen discloses an electrolyte, wherein the electrolyte comprises an organoquaternary ammonium compound [0048].
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form the capacitor of Onodera et al. to include an organoquaternary ammonium compound, since such a modification would form a capacitor with an electrolyte having excellent ion conductivity.
Regarding claim 20, Kon et al. disclose the organoquaternary ammonium compound has the following structure:

    PNG
    media_image1.png
    173
    179
    media_image1.png
    Greyscale

wherein m and n are independently a number 3 to 7 [0048].
Regarding claim 21, Onodera et al. disclose the claimed invention except for the ionic liquid is present at a concentration of about 1.0 M or more.
Hansen discloses an electrolyte having an ionic liquid that is present at a concentration of about 1.0 M or more [0047],
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form the capacitor of Onodera et al., so that the ionic liquid that is present at a concentration of about 1.0 M or more, since such a modification would form a capacitor with an electrolyte having excellent ion conductivity.

Regarding claim 22, Onodera et al. disclose the jellyroll electrode assembly further contains a separator [0056] positioned between the first electrode and the second electrode [0056].
Regarding claim 23, Onodera et al. disclose the first electrode, the second electrode, and the separator are folded into the jellyroll electrode assembly [0054].
Regarding claim 29, Onodera et al. disclose the first (5) and second (5) conductive members are directly connected to the first (4) and second (4) external terminations directly through the base.

Claim(s) 3 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (US 2016/013389) and Hansen (US 2017/0338669) as applied to claim 1 above, and further in view of applicant’s admitted prior art (AAPA).
Regarding claim 3, Onodera et al. disclose the claimed invention except for the sidewalls and base contain a polymeric material (in addition to the ceramic). 
AAPA discloses that it is known in the art to form housings from a ceramic and polymer material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the sidewalls and base to contain a ceramic and polymeric material, since casing materials are selected based on design considerations and trade offs between cost, mechanical properties, and dielectric properties.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a material having desired mechanical and dielectric properties.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 28, Onodera et al. disclose the claimed invention except for the ultracapacitor has a capacitance of about 6 F/cc or more. 
AAPA discloses that it is well known in the art to form an ultracapacitor to have a capacitance of about 6 F/cc or more. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the ultracapacitor having a capacitance of about 6 F/cc or more, since such a modification would form an ultracapacitor having desired capacitance.

Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (US 2016/013389) and Hansen (US 2017/0338669) as applied to claim 1 above, and further in view of Osako et al. (US 2006/0038304).
Regarding claims 24-26, Onodera et al. disclose the claimed invention except for the first and second external terminations are electrically connected to the first and second conductive members, respectively, via conductive adhesive.
Osako et al. disclose a conductive adhesive agent for electronic components, wherein the adhesive agent comprises epoxy resin and fine silver particles (abstract).
It would have been obvious to a person of ordinary skill in the art at the effective filing date to electrically connect the first and second conductive members to the first and second external terminations by means of an adhesive agent of Osaho et al., since such a modification would secure the members and termination members with a material having excellent thermal and electrical conductivity.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (US 20160133894) and Hansen (US 2017/0338669) as applied to claim 1 above, in further view of Yamaguchi et al. (US 6,267,823).
Regarding claim 27, Onodera et al. disclose the ultracapacitor is formed on a printed circuit board. 
Onodera et al. disclose the claimed invention except for the ultracapacitor and circuit board are in contact with a solder paste wherein the solder paste is heated to a peak temperature of 150 degrees C or more.
Yamaguchi et al. disclose a solder paste for use in soldering electronic devices (abstract) to printed circuit boards (abstract), wherein the method comprises placing the component and circuit board in contact with a solder paste and heating the solder paste to a peak temperature of about 150 degrees C or more (C: 3, L: 59-67).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form the capacitor of Onodera et al. so that the ultracapacitor is secured to the printed circuit board by means of a solder paste that is heated to a peak temperature of 150 degrees C or more, since such a modification would secure the ultracapacitor to the printed circuit board with a material that is free from an environmentally damaging material (lead).

Claims 1-29 is/are similarly rejected under 35 U.S.C. 103 as being obvious over Onodera et al. (US 20160133894) in view of Knopsnyder et al. (US 2017/0338059).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-29  is/are similarly rejected under 35 U.S.C. 103 as being obvious over Onodera et al. (US 20160133894) in view of Knopsnyder et al. (US 2017/0338061)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848